DETAILED ACTION
This is the initial Office action based on the application filed on January 30, 2020.
Claims 1-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in India on April 18, 2019. It is noted, however, that applicant has not filed a certified copy of the IN201911015574 application as required by 37 CFR 1.55. Please note that at the time of writing of the instant Office action, a certified copy of the IN201911015574 application has not been retrieved by the Priority Document Exchange (PDX) program. It is also noted that an access code to retrieve the foreign application was not provided in the Application Data Sheet (submitted on 01/30/2020).

Claim Objections
Claims 1-6, 9, 10, 12, 13, 15-21, 24, 25, 27, 28, 30, and 31 are objected to because of the following informalities:
Claims 1, 16, and 31 recite “each participation proposal including.” It should read -- wherein each participation proposal includes
Claims 1, 16, and 31 recite “at least two entities.” It should read -- at least two collaborator entities --.
Claims 1, 16, and 31 recite “development of the software component.” It should read -- the development of the software component --.
Claims 1, 16, and 31 recite “each entity within the selected set of collaborator entities.” It should read -- each collaborator entity within the selected set of collaborator entities --.
Claims 1, 16, and 31 recite “the selected set of collaborator entities, to access parameter data.” It should read -- the selected set of collaborator entities to access parameter data --.
Claims 1, 16, and 31 recite “at least a first/second entity.” It should read -- at least a first/second collaborator entity --.
Claims 1, 16, and 31 recite “each entity among the selected set of collaborator entities.” It should read -- each collaborator entity among the selected set of collaborator entities --.
Claims 1, 4, 5, 10, 12, 16, 19, 20, 25, and 27 recite “the first/second entity.” It should read -- the first/second collaborator entity within the selected set of collaborator entities 
--.
Claims 1, 6, 16, 21, and 31 recite “control, monitor or interface with, one or more devices.” It should read -- control, monitor, or interface with the one or more devices --.
Claims 2 and 17 recite “a first set of IOT devices.” It should read -- a first set of Internet of Things (IoT)
Claims 2 and 17 recite “one or more IOT devices.” It should read -- one or more IoT devices --.
Claims 3 and 18 contain a typographical error: “our or more tasks” should read -- one or more tasks --.
Claims 4 and 19 recite “wherein generation of the model.” It should read -- and wherein generation of the model --.
Claims 4 and 19 recite “said second entity.” It should read -- the second collaborator entity within the selected set of collaborator entities --.
Claims 6 and 21 recite “wherein implementing […].” It should read -- wherein publishing the collaboratively developed software component for implementing […] --.
Claims 6 and 21 recite “the collaboratively developed software component, for implementing said one or more of control, monitoring, interfacing, data gathering, data processing or anomaly detection functionality.” It should read -- the collaboratively developed software component for implementing the one or more of control, monitoring, interfacing, data gathering, data processing, or anomaly detection functionality --.
Claims 6 and 21 recite “a set of IOT devices.” It should read -- a set of IoT devices --.
Claims 6 and 21 recite “said entity with one or more other entities.” It should read -- the entity with one or more other entities --.
Claims 9 and 24 contain a typographical error: a comma (,) should be added after “claim 1.”
Claims 9 and 24 recite “the selected set of collaborator entities, based on one or more defined data privacy or data protection regulations.” It should read -- the selected set of 
Claims 10 and 25 recite “and the first set of devices are configured to monitor or control one or more assets, devices, components, tags, hardware or software within an industrial environment.” It should read -- and wherein the first set of devices are configured to monitor or control one or more assets, devices, components, tags, hardware, or software within an industrial environment --.
Claims 13 and 28 recite “the contract.” It should read -- the contract associated with the collaborative development of the software component --.
Claims 15 and 30 recite “one or more assets, devices, components, tags, hardware, software or data parameters within an industrial environment.” It should read -- one or more assets, devices, components, tags, hardware, software, or data parameters within an industrial environment --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

or the one or more devices controlled, monitored or interfaced with by the software component are one or more IOT devices.” The claim is rendered vague and indefinite because it is unclear to the Examiner why the wherein clause is further defining in the alternative. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “wherein: the first set of devices comprises a first set of IOT devices; and the one or more devices controlled, monitored or interfaced with by the software component are one or more IOT devices” for the purpose of further examination.

Claim 3 recites the limitation “the performance responsibilities.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “performance responsibilities” for the purpose of further examination.

Claim 8 recites the limitation “the received participation proposal.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the participation proposal” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 16 is directed to a system comprising at least one server. However, the recited at least one server can be construed to cover software under the broadest reasonable interpretation. Therefore, the claimed system is ineligible subject matter under § 101. Applicant is advised to amend the claim to recite “at least one server comprising a processor and a memory” in order to overcome the 35 U.S.C. § 101 rejection.
Claims 17-30 depend on Claim 16 and do not cure the deficiency of Claim 16. Therefore, Claims 17-30 are rejected for the same reason set forth in the rejection of Claim 16.

Allowable Subject Matter
Claims 1-31 are allowable over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2007/0143398 (hereinafter “Graham”)
US 2009/0099895 (hereinafter “Carrier”) discloses managing access rights to a project team area for a community development asset.
US 2010/0058197 (hereinafter “Chee”) discloses role-based access control in component based software systems.
US 6,591,265 (hereinafter “Erickson”) discloses controlling an entity’s access to a resource based on observed behavior of the entity.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/